Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Advisory Action Continued
	Applicants’ amendment filed June 17, 2021 has not been entered.

Continuation of 3. NOTE:  Claims 4, 39 and 40 have been extensively amended. 

In particular, Applicant has amended claim 4 to recite: 
	“in the liquid solution” in lines 9-11; and
	“partitioning the liquid solution containing the group of beads into a plurality of spatially isolated locations to form: a. a first subset of the plurality of spatially isolated locations with each spatially isolated location of the first subset containing at least one bead, which is a targeting bead, b. a second subset of the plurality of spatially isolated locations, which each spatially isolated location of the second subset containing on bead, which is a non-targeting bead, and c. a third subset that is a remainder of the plurality of spatially isolated locations with each spatially isolated location of the third subset containing no beads” in lines 12-20.
	

These limitations were not previously examined thereby requiring a new search and consideration of the art made of record, and of the specification for support of the amendment. This requires new considerations of the prior art of record and perhaps a new search. 

Therefore, the amendment to the claims filed on June 17, 2021 has not been entered.

Continuation of 12.  does NOT place the application in condition for allowance because: Applicants’ arguments rely upon, and are directed to, the proposed amendments. As the claims' 

Response to arguments as they relate to the rejection of the claims filed on February 8, 2021.
Maintained Objections/Rejections
Claim Rejections - 35 USC § 102
(2)	The rejection of claims 4, 14-16, 29, 31-34 and 39-41 is maintained under 35 U.S.C. 102(a1)/(a2) as being anticipated by Akhras et al. (International Patent Application WO2014126937, published August 21, 2014).
Regarding claims 4, 31 and 32, Akhras et al. teach a microparticle suspension assay useful in molecular diagnostics (interpreted as suspending beads in solution), such that the assay comprises the use of a mixture of a first plurality (subpopulation) of beads and a second plurality (subpopulation) of beads, wherein the beads have attached thereto multiple copies of a polynucleotide (oligo-tagged), said polynucleotide comprising: (i) a linker, (ii) an identifier segment, (iii) a target-specific binding segment (interpreted as targeting entities), and (iv) a segment for use in sequence determination; and a second number of bead subpopulations have attached thereto multiple copies of a polynucleotide as in (i) through (iv), except that different target identification sequences and different identifier sequences are used in each; and that the combined subpopulations of oligo-tagged beads are contacted with a sample containing target molecules, preferably nucleic acids) (interpreted as a solution), the beads binding to the target (interpreted as targeting beads) are separated from non-binding beads (interpreted as non-targeting beads), and the number of beads having various identifier sequences is determined (interpreted as a solution; targeting entity; targeting beads; non-targeting beads; partitioning individual beads; and a statistically significant fraction do not associate with any target analyte molecule or particles, claims 4 and 32) (Abstract). Akhras et al. teach that suspension array technology presented an embodiment of microarray technology in which the typical spotted planar array is replaced with microspheres with distinct optical properties that can move freely in solution such that benefits include; (i) ease of use, (ii) low cost, (iii) statistical superiority in data acquisition, (iv) rapid hybridization kinetics, (v) improved specificity and sensitivity, (vi) multiple biomolecule testing (i.e., DNA and proteins), and (vii) simplified array preparation (pg. 2, lines 15-20). Akhras et al. teach that NGS Roche 454 Sequencing technology combined pyrosequencing with emulsion-PCR sample preparation of randomly generated DNA libraries for massively parallel sequencing applications, wherein each bead is immobilized onto a slide with picoliter sized wells and individually pyrosequenced (interpreted as partitioning individual beads into spatially isolated locations, claim 4) (pg. 2, lines 24-30). Akhras et al. teach separating microparticle-target complexes (interpreted as targeting beads) from microparticles that have not hybridized to targets by use of an affinity tag, whereby target nucleic acid sequences are detected (interpreted as non-targeting beads that do not have any specific binding affinity, claim 4) (pg. 6, lines 27-30). Akhras et al. teach that the main objective was to screen samples with unknown viral loads and profiled using PCR products derived from authentic clinical samples, such that genomic DNA extracts from 20 tumors from different females were obtained commercially (interpreted as a solution derived from a fluid sample), the samples were PCR amplified, and PCR-amplicons were directly sequenced by pyrosequencing such that the presence of HPV was confirmed in 19 out of the 20 samples (pg. 30, lines 20-28; and pg. 31, lines 1-2). Akhras et al. teach that once clusters are isolated by magnetic separation, they are identified by the ID trace sequence by a variety of next generation sequencing (NGS) methods (interpreted as partitioning beads into spatially isolated locations, claim 4) (pg. 15, lines 15-16). Akhras et al. teach in Figure 4A a Sphixogram of an SBA assay selection of two synthetic targets T-45 and T-59 present in equimolar amounts of 1-picomolar respectively (1:1), wherein Figure 4B is a Sphixogram of targets T-45 and T-59 present at 1-picomolar and 100-femtomolar amounts (1:10), while Figure 4C is a Sphixogram of targets T-45 and T-59 present at 1-picomolar and 10-femtomolar amounts respectively (1:100), and Figure 4D is a Sphixogram of targets T-45 and T-59 present at 1-picomolar and 1-femtomolar amounts respectively (1:1000) such that T-59 can no longer be distinguished from the background signal (interpreted as ratio of targeting beads to non-targeting beads is between 1:1.2 and 1:100; a ratio of 1:2 and 1:100, claims 4 and 31) (pg. 36, lines 1-10; and Figures 4A-D). 
Regarding claims 14 and 15, Akhras et al. teach that the term “bead” is used in a very general sense to refer to a microparticle that is essentially inert in the assay, can be placed in a liquid suspension, and can support multiple macromolecules immobilized thereon, wherein it will generally 0.1 to 50 microns in nominal diameter (interpreted as encompassing a diameter of 0.1-100 microns; and 1-10 microns, claims 14 and 15) (pg. 10, lines 30-31; and pg. 11, lines 1-2).
Regarding claim 16, Akhras et al. teach the use of M-270 beads for immobilization the DNA followed by magnetic separation and washing, initially in IX TE-buffer followed by washes with purified water (interpreted as at least one wash step, claim 16) (pg. 27, lines 28-31).
Regarding claims 29 and 33-34, Akhras et al. teach that only beads bound to a target analyte are analyzed, wherein microparticles can be linked to antibodies as described in Figure 7 and Example 7 (interpreted as proteins; and antibodies, claims 29 and 33-34) (pg. 3, lines 30-31; pg. 4, lines 1-3; and Figure 7). 
Regarding claims 39-41, Akhras et al. teach that bead libraries are sequenced directly after production and those sequenced within a one-month time frame demonstrated little or no degradation in quality, which can be tracked via fluorescence measurements of the bead-clustered oligonucleotides and via sequencing runs (interpreted as optical techniques; distinguishing between targeting and non-targeting beads; and fluorescence emissions, claims 39-41) (pg. 25, line 31; and pg. 26, lines 1-3).
Akhras et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed June 17, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) claim 4 recites that the targeting beads are functionalized with targeting entities having specific binding affinity for the target analyte or particle, and that the non-targeting beads do not have any specific binding affinity, such that Akhras does not teach this feature; and that each population of beads of Akhras has attached thereto polynucleotides having a target specific binding segment, such that both subpopulations of microparticles have specific binding affinity (Applicant Remarks, pg. 11, third full paragraph).
Regarding (a), please see the response to Applicant’s arguments in the reply filed April 19, 2021 including the Examiner’s interpretation of the claim language; the broadness of instant claim; and the Regarding Applicant’s assertion that Akhras et al. do not teach the non-targeting beads of claim 4 that do not have specific binding affinity because Akhras et al. recites beads attached to target-specific binding segments, such that the fact that the polynucleotide may not bind to a target analyte during an assay does not make a microparticle that possesses specific binding affinity a “non-targeting” bead as claimed, the Examiner disagrees. It is noted that instant claim 4 is very broadly recited such that there is no specific targeting entity and/or target analyte molecule recited in instant claim 4. Thus, the targeting beads and non-targeting beads of instant claim 4 can comprise any moieties, molecules, barcodes, linkers, capture probes and/or targeting entities, such that only some of the beads will have specific binding affinity to a particular target analyte. As an initial matter, the Examiner notes that “specific binding affinity” occurs in the context of an interaction with another molecule or substance, such that the mere presence of a polynucleotide linked to a non-targeting bead is not indicative that the non-targeting bead has “specific binding affinity” to all target analytes. This is clearly indicated in the instant as-filed Specification, which recites:
“specific binding affinity, as used herein, refers to the ability of one substance (e.g., capture object) to specifically bind to a first substance (e.g., target analyte) with a high association constant (i.e., >106 M-1) and with high specificity over other substances (i.e., <106 M-1 association constant other target analytes)” (underline added) (as-filed Specification, pg. 8, lines 18-21).

Moreover, the instant as-filed Specification recites:
“the capture objects comprise a first type of capture object and one or more types of non-targeting capture objects; wherein each first type of capture object includes a binding surface having specific binding affinity for the first type of analyte molecule or particle; wherein each of the one or more types of non-targeting capture objects do not include any binding surface having specific binding affinity for any type of analyte molecules or particles contained in or suspected to be contained in the solution” (underline added) (as-filed Specification, pg. 2, lines 11-20).

“wherein each of the first type of capture object includes a binding surface having specific binding affinity for the first type of analyte molecule or particle; wherein each of the one or more types of non-targeting capture objects do not include any binding surface having specific binding affinity for the first type of analyte molecules or particles” (underline added) (as-filed Specification, pg. 2, lines 33-34; and pg. 3, lines 1-3).
Thus, the non-targeting bead can clearly comprise a binding surface that does not have specific binding affinity for any type of analyte molecule or particle contained in the solution, and/or that does not have specific binding affinity for a particular type of analyte of particle. This is supported in Example 1 of the instant as-filed Specification, wherein a stock solution of beads is used to for the formation of enzyme-labeled immunocomplexes, such that 100k beads of each of six subpopulations of beads presenting antibodies to six proteins were mixed, and test solution were added to the mixture of 600k magnetic beads; and the magnetic beads were loaded and sealed in femtoliter-volume well arrays (See; instant as-filed Specification; pgs. 43-44). Thus, all of the beads in instant Example 1 of the as-filed Specification are bound to a different protein. As previously discussed, instant claim 4 does not recite any specific target analyte, and is completely silent regarding whether the non-targeting beads comprise molecules, targeting entities, probes, coatings, etc. As indicated by the instant as-filed Specification, a non-targeting bead can clearly be functionalized including with a target-specific segment, and still have no specific binding affinity if that target analyte is not present in the liquid solution. Akhras et al. teach separating microparticle-target complexes (interpreted as targeting beads) from microparticles that have not hybridized to targets by use of an affinity tag (interpreted as non-targeting beads that do not have any specific binding affinity), whereby target nucleic acid sequences are then detected. Thus, based on the instant as-filed Specification, and the Examiner’s interpretation of the claim language, Akhras et al. teach all of the limitations of the claims. 



 
Regarding claims 4, 16, 29, 31-34 and 39-42, Rissin et al. teach a method that enables multiplexed detection of proteins based on counting single molecules, wherein paramagnetic beads were labeled with fluorescent dyes to create optically distinct subpopulations of beads (interpreted as targeting beads and non-targeting beads), and antibodies to specific proteins were then immobilized to individual subpopulations (interpreted as specifically binding), such that mixtures of subpopulations of beads were then incubated with a sample including plasma samples from human donors (interpreted as a sample, and a liquid solution), and specific proteins were captured on their specific beads, wherein these proteins were then labeled with enzymes via immunocomplex formation (interpreted as forming a suspension in a liquid solution comprising a liquid sample; and freely suspended targeting beads functionalized with a targeting antibody; non-targeting beads that do not have any specific binding affinity; the target analyte is a protein; antibodies as targeting entities comprising proteins; and fluorescence using a dye as a detectable property, claims 4, 29, 33, 34, 40 and 41) (Abstract, lines 1-6; and pg. 2903, col 1; first full paragraph, lines 20-21). Rissen et al. teach that a stock solution of paramagnetic beads was vortexed (interpreting the stock solution as non-targeting beads not functionalized), placed on a rotary mixer and bead solution was pipetted into a polypropylene tube; beads were separated on a magnet and washed twice with PBS + Tween, and twice with PBS, then the beads were resuspended in PBS (interpreted as targeting and non-targeting beads freely suspended in liquid solution; comprising at least one wash step; and the stock solution as non-targeting beads that are not functionalized with an antibody or nucleic acid, claims 4, 16 and 42) (pg. 2903, col 1; last partial paragraph, lines 1-7). Rissin et al. teach that the beads were suspended in enzyme substrate, loaded into arrays of femtoliter wells – or Single Molecule Arrays (Simoa) –that were integrated into a microfluidic device (the Simoa disc); the wells were sealed with oil, and imaged fluorescently to determine: (a) the location and subpopulation identity of individual beads in the femtoliter wells, and (b) the presence or absence of a single enzyme associated with each bead; and the images were analyzed to determine the average enzyme per bead that provide a quantitative parameter for  concentration of each protein, such that TNF-, IL-6, IL-1, and IL-1 in human plasma can be simultaneously detected with single molecule resolution (interpreted as partitioning freely suspended targeting and non-targeting beads into a plurality of spatially isolated locations; and comprising only a targeting bead, contains only a non-targeting bead, or contains no beads; and distinguishing targeting beads from non-targeting beads, claims 4 and 39) (Abstract, lines 7-17). Rissin et al. teach in Figure 1, multiplexed digital ELISA, wherein subpopulations of microscopic beads each with their own unique fluorescent signature were created such that capture antibodies that bind specific target protein were then immobilized on each subpopulation of beads, wherein Figure 1 shows two (2) blue beads within wells comprising a total of twenty-four (24) beads for a ratio of 1:8; and five (5) green beads suspended in solution within in a total of twenty-one (21) beads for a ratio of approximately 1:4 (interpreted as specific bind affinity; partitioning freely suspended targeting and non-targeting beads into a plurality of spatially isolated locations; comprising only a targeting bead, contains only a non-targeting bead, or contains no beads; a ratio of between 1:1.2 and 1:100 of targeting beads to total beads; a ratio between 1:2 and 1:100 targeting beads to total number of beads in solution; and some targeting beads associated with one target, while some are not associated with any target analyte, claims 4, 31 and 32) (pg. 3, col 2; last partial paragraph, lines 1-6; and pg. 4, Figure 1). Figure 1 is shown below:

    PNG
    media_image1.png
    349
    466
    media_image1.png
    Greyscale
      
    PNG
    media_image2.png
    351
    387
    media_image2.png
    Greyscale

Rissen et al. teach that at femtomolar concentrations of proteins, the number of target molecules in a sample is smaller than the number of beads in a subpopulation (interpreted as some targeting beads are associated with one target, while some are not associated with any target analyte; and non-targeting beads; and the group of beads includes targeting and non-targeting beads, claims 4 and 32) (pg. 2905, col 1; last partial paragraph, lines 7-9).
Regarding claims 14, 15 and 42, Rissin et al. teach that 2.7-micron diameter, carboxyl-
functionalized paramagnetic beads were obtained from Agilent Technologies (interpreted as a diameter 

Rissen et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed June 17, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Rissen does not teach that the targeting beads are functionalized with targeting entities having specific binding affinity for the target analyte molecule or particle and that the non-targeting beads do not have any specific binding affinity (Applicant Remarks, pg. 12, second full paragraph); and (b) the suspension of claim 4 comprises both targeting beads and non-targeting beads, which is not taught by Rissen (Applicant Remarks, pg. 12, last partial paragraph; and pg. 13, first partial paragraph).
Regarding (a) and (b), please see the discussion supra regarding “targeting and non-targeting beads”; that there is no recitation in claim 4 that the “non-targeting beads” do not comprise a ligand, coating, probe, functionalization, etc.; the teachings of the as-filed Specification; and the Examiner’s response to Applicant’s arguments. The structure of the “non-targeting beads” as envisioned by Applicant is unclear to the Examiner given the teachings in the as-filed Specification including the instant Examples. Clearly, beads that do not bind a particular target analyte with specific affinity are by definition non-targeting beads. Regarding Applicant’s assertion that Rissen does not teach that the targeting beads are functionalized with targeting entities having specific binding affinity for the target analyte molecule or particle and that the non-targeting beads do not have any specific binding affinity, the Examiner disagrees. Rissin et al. teach that the beads were suspended in enzyme substrate, loaded into arrays of femtoliter wells (or Single Molecule Arrays) and imaged fluorescently to determine: (a) the location and subpopulation identity of individual beads in the femtoliter wells, and (b) the presence or absence of a single enzyme associated with each bead (interpreting beads not binding an enzyme to be non-targeting beads); and the images were analyzed to determine the average enzyme per bead (interpreted as partitioning freely suspended targeting and non-targeting beads into a plurality of spatially isolated that Figure 1 illustrates multiplexed digital ELISA, wherein subpopulations of microscopic beads each with their own unique fluorescent signature were created such that capture antibodies that bind specific target protein were then immobilized on each subpopulation of beads (interpreted as specific bind affinity; partitioning freely suspended targeting and non-targeting beads into a plurality of spatially isolated locations; comprising only a targeting bead, contains only a non-targeting bead, or contains no beads); and that the number of target molecules in a sample is smaller than the number of beads in a subpopulation (interpreted as some targeting beads are associated with one target, while some are not associated with any target analyte; interpreting the excess beads that do not specifically bind a target to be non-targeting beads; and the group of beads includes targeting and non-targeting beads). Thus, Rissen et al. teach all of the limitations of the claims.

Claim Rejections - 35 USC § 103
The rejection of claims 4, 14-16, 29, 31-34 and 39-42 is maintained under 35 U.S.C. 103 as being unpatentable over Mattoon et al. (US20080254482, published October 16, 2008) as evidenced by Chandler et al. (US Patent No. 6599331, issued July 29, 2003).
Regarding claims 4, 14-16, 29, 31-34 and 39-42, Mattoon et al. teach a biomarker detection panel for diagnosing, prognosing, monitoring, or staging autoimmune disease, in which the biomarker detection panels comprise two or more target antigens selected from Table 1 (interpreted a targeting beads), in which at least 50% of the proteins of the test panel are proteins of Table 1 (interpreted as targeting beads and non-targeting beads, some beads associate with the target analyte molecule, and a substantial fraction do not associate with any target analyte), wherein proteins of the biomarkers detection panel can be provided bound to a solid support in the form of a bead (interpreted as target beads functionalized with targeting entities having a specific affinity for a target analyte molecule or particle; and non-targeting beads; encompassing a ratio of targeting beads to total beads is between 1:1.2 to 1:100; some beads associate with the target analyte molecule, and a substantial fraction do not associate with any target analyte, claims 4 and 32) (paragraph [0121]). Mattoon et al. teach a method of detecting autoantibodies in a test sample from an individual suspected of having an autoimmune disease by contacting the test sample from the individual with one or more target antigens each comprising an autoantigen of Table 1 or a fragment thereof; and detecting binding of the one or more target antigens, wherein the binding of the one or more target antigens detects the presence of the one or more antibodies in the test sample, such that at least 10%; at least 25%; at least 50%; or at least 95% of the target antigens are bound by one or more antibodies, wherein the sample can be any type of sample including a saliva sample or a blood sample, or a fraction thereof (interpreted as suspending a group of beads in a solution; targeting beads comprising targeting entities having a specific binding affinity; non-targeting beads that have no specific binding affinity; and encompassing ratios between 1:1.2 and 1:100, and 1:2 and 1:100, claims 4 and 31) (paragraph [0016]). Mattoon et al. teach in Figures 6A-6C, immunological profiling using Luminex technology, wherein beads from four color regions coupled to goat anti-GST antibody were incubated in independent reactions with increasing concentrations of purified recombinant GST; that that beads from all four regions were then mixed together and incubated with increasing dilutions of serum samples in duplicate, and serum IgG bound to the GST-tagged proteins was detected (interpreting beads bound to serum IgG as targeting beads; and beads not bound to IgG as non-targeting beads having no specific binding affinity, claim 4) (paragraph [0028], lines 1-6 and 14-17; and Figure 6A-6C). Mattoon et al. teach that the array can include immobilized on the array one or more positive control proteins, one or more negative controls, and/or one or more normalized controls (also interpreted as non-targeting bead having no specific affinity, claim 4) (paragraph [0147], lines 12-15). Mattoon et al. teach that each biomarker of the biomarker detection panel can be provided in isolated form, in separate tubes that are sold and/or shipped together (interpreted as partitioning into spatially isolated locations, and containing only a targeting bead, or a non-targeting bead), for example, as part of a kit, wherein isolated biomarkers are formed into a detection panel by attaching them to the same solid support, wherein the biomarker detection panel can also be mixed together in the same solution (interpreted as comprising targeting beads and non-targeting beads freely suspended in a liquid solution; and encompassing partitioning individual beads in a solution into spatially isolated locations, claim 4) (paragraph [0122]). Mattoon et al. teach eukaryotic proteins are made and purified in a 96-array format such that each site on the solid support where processing occurs is one of 96 sites such as in a 96-well microtiter plate; and that in solid support does not bind proteins (interpreted as non-targeting beads not having any specific binding affinity) such as a non-protein binding microtiter plate (interpreted as suspensions; non-targeting beads are not functionalized with an antibody or nucleic acid; encompassing partitioning individual beads in a solution into spatially isolated locations; encompassing beads having no specific binding affinity; and contains only a targeting bead or a non-targeting bead, claims 4 and 42) (paragraph [0127]). Mattoon et al. teach fusion proteins with GST tags are affinity purified by contacting the proteins with glutathione beads (interpreted as encompassing suspending a group of beads in solution); that the glutathione beads with fusion proteins attached, can be washed in a 96-well box without a filter plate to ease handling of samples (also interpreted as suspending a group of beads in solution, and partitioning the beads into spatially isolated locations); and that glutathione beads are separated from the purified proteins using a filter plate (also interpreted as partitioning the beads into spatially isolated locations) (paragraphs [0130]; and [0132]). Mattoon et al. teach that the autoantigens listed in Table 4 are selective for SLE, but not RA or ANCA, such that autoantigens that were bound by an antibody from sera from an individual with SLE, but not healthy, RA or ANCA patients (interpreted as targeting beads comprising targeting entities; non-targeting beads not having any specific binding activity; a statistically significant portion do not associate with any target analyte molecules as in healthy patients; proteins; antibodies; distinguishing between targeting and non-targeting beads, claims 4, 29, 32-33 and 39). Mattoon et al. teach Luminex X-MAP technology and a bead coupling strategy was utilized in which goat anti-GST antibody was first conjugated to each bead region, enabling the binding of the GST-tagged proteins, wherein purified GST was incubated with anti-GST-conjugated beads from one color region (interpreted as targeting beads), and then mixed with anti-GST conjugated beads from other color regions (interpreted as non-targeting beads), such that the migration of GST from one anti-GST-conjugated bead region to another was not observed at GST protein concentrations below 5 g/ml (interpreted as suspending beads in a solution; targeting beads comprising targeting entities; and non-targeting beads, claim 4) (paragraph [0175], lines 7-17). Mattoon et al. teach that through the scoring analysis applied to the protein microarray data (corresponding to targeting beads; non-targeting beads; targeting entities; spatially separating at least a portion plurality of capture objects; and protein, encompassing 0.1 to 100 microns, claims 4, 14, 15, 29 and 33) (paragraph Luminex beads include polystyrene microspheres of sizes ranging from approximately 10 nanometers to 100 micrometers in diameter as evidenced by Chandler et al. (col 6, lines 18-20). Mattoon et al. teach that method of protein detection and measurement include wherein a single antibody can be coupled to beads or to a well of a microwell plate, and quantitated by immunoassay; and that bead assays can be multiplexed by employing a plurality of beads, each of which is uniquely labeled in some manner, such that types of beads can be distinguished by determining an amount of fluorescence (interpreted as distinguishing targeting and non-targeting beads; fluorescence emission; and difference in fluorescence emissions, claims 39-41) (paragraph [0111]). Mattoon et al. teach that arrays were blocked for 1 hour, incubated with dilute serum solution, washed, and incubated with anti-human IgG antibody (corresponding to at least one wash step, claim 16) (paragraph [0154], lines 6-9). Mattoon et al. teach that the detection can be performed on any solid support such as a bead, dish, plate, sheet, membrane, slide, chip or array, including species of beads such as the Luminex technology described in US Patent No. 6599331 (corresponding to a bead; and encompassing a diameter of 0.1 micrometer to 100 micrometers, claims 13-15) (paragraph [0096]), wherein contacting separate populations of the plurality of polymeric microspheres with a series of solutions can provide multiple distinct populations or subsets of the plurality, each distinct population having a differing ratio of fluorescent dyes as evidenced by Chandler et al. (col 5, lines 5-10). Mattoon et al. teach a biomarker detection panel in which the target antigens of the detection panel are bound to a chip or array, wherein Figure 1 shows a protein microarray comprised of more than 5,000 purified human proteins arrayed in duplicate on nitrocellulose-coated glass slides, wherein array features are arranged in 48 distinct subarrays (interpreted as spatially separating, and free of any binding surface), wherein at least 1, 2, 3, 4, 5, 10, 20 or 200 antigen biomarkers must be bound by an antibody from the test sample to indicate the presence of an autoimmune disease (interpreted as partitioning individual beads into spatially isolated locations; partitioned based on detectable properties such as fluorescence; distinguishing targeting beads; and a ratio of targeting and non-targeting beads of 1:1.2 and 1:100:, claims 4, 31 and 49-41) (paragraphs [0021], lines 9-11; [0023]; and Figure 1). Figure 1 is shown below:

    PNG
    media_image3.png
    321
    314
    media_image3.png
    Greyscale
  
    PNG
    media_image4.png
    218
    709
    media_image4.png
    Greyscale

Figure 1
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of diagnosing, prognosing and/or monitoring autoimmune diseases as exemplified by Mattoon et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of detecting biomarkers of autoimmune disease using an microarray of autoantigens as disclosed by Mattoon et al. to include autoantigens immobilized onto a plurality of beads or an antigen chip as taught by Mattoon et al. with a reasonable expectation of success in creating a substrate for producing an antigenic profile for autoimmune diseases including RA, SLE and ANCA; and/or for use in differentiating between healthy individuals and diseased individuals.
 Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
June 17, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Mattoon do not as evidence by Chandler do not teach the combination of features recited by claim 4 including: (i) forming a suspension comprising a group of beads freely suspended in a solution comprising or derived from a liquid sample, wherein the solution includes both targeting beads and non-targeting beads; (ii) that non-targeting beads of Mattoon have any specific affinity to something and, thus, are not non-targeting beads; and (iii) both targeting beads and non-targeting beads are dispersed in the same liquid sample suspected of containing a target molecule before partitioning (Applicant Remarks, pg. 13, last partial paragraph; and pg. 14, first partial paragraph, lines; and pg. 14, first full paragraph); and (b) Mattoon does not suggest a capability described by Dr. Duffy in the interview July 28, 2020, wherein partitioning can provide advantages such as increased analyte capture efficiency for ultra-sensitive assays that would not result from the method disclosed by Mattoon (Applicant Remarks, pg. 14, last full paragraph).
Regarding (a), please see the discussion provided in the Office Action mailed April 19, 2021 and the discussion supra regarding the Examiner’s interpretation of the claim language, the broadness of instant claim 4, references to the MPEP, the recitations in the instant as-filed Specification regarding the claim language including “specific binding affinity”, and the Examiner’s responses to Applicant’s arguments. As previously noted, MPEP 2112.01(I) states that, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Regarding Applicant’s assertion that Mattoon et al. do not teach: (i) forming a suspension comprising a group of beads freely suspended in a solution comprising or derived from a liquid sample, wherein the solution includes both targeting beads and non-targeting beads; (ii) that non-targeting beads of Mattoon have any specific affinity to something and, thus, are not non-targeting beads; and (iii) both targeting beads and non-targeting beads are dispersed in the same liquid sample suspected of containing a target molecule before partitioning, the Examiner disagrees. Clearly, beads that do not Mattoon et al. teach that each biomarker of the biomarker detection panel can be provided in isolated form, in separate tubes that are sold and/or shipped together such as in a kit (interpreted as partitioning into spatially isolated locations; and containing only a targeting bead, a non-targeting bead or no bead); that isolated biomarkers are formed into a detection panel by attaching them to the same solid support including beads; or that beads from all regions of the biomarker detection panel can be mixed together in the same solution including serum samples (interpreted as freely suspended in a liquid solution comprising targeting beads and non-targeting beads); that purified proteins can be spotted onto microscope slides (interpreted as partitioning into a spatially isolated locations; and contains only a targeting bead), and that the beads are separated from the purified proteins using a filter plate, such that serum IgG bound to the GST-tagged proteins was detected (interpreting beads bound to serum IgG as targeting beads; and bead not bound to serum IgG as non-targeting beads freely suspended in a liquid solution); that eukaryotic proteins are made and purified in a 96-array format such that each site on the solid support where processing occurs is one of 96 sites such as in a 96-well microtiter plate (also interpreted as suspensions; encompassing partitioning individual beads in a liquid solution into spatially isolated locations; and containing only targeting bead or a non-targeting bead); that the solid support does not bind proteins such as a non-protein binding microtiter plate (also interpreted as encompassing non-targeting beads do not have specific binding affinity); and that Figure 1 shows a protein microarray comprised of more than 5,000 purified human proteins arrayed in duplicate on nitrocellulose-coated glass slides (interpreted as freely suspended in a liquid solution; and partitioned into spatially isolated locations), wherein array features are arranged in 48 distinct subarrays, wherein at least 1, 2, 3, 4, 5, 10, 20 or 200 antigen biomarkers must be bound by an antibody from the test sample to indicate the presence of an autoimmune disease (also interpreted as partitioning individual beads into spatially isolated locations; contains only a targeting bead or a non-targeting bead; and encompassing a ratio of targeting beads to the total number of beads). Regarding Applicant’s assertion that the absence of binding of a target analyte to a bead comprising a biomarker from a biomarker panel (i.e., specific affinity for a biomarker) does not render that bead to be a “non-targeting” bead as claimed because a non-targeting bead does not have any specific binding affinity, the Examiner disagrees. Please see the discussion supra regarding the teachings of the as-filed definition of the term “specific binding affinity”, and the Examples. Assuming arguendo that “specific binding affinity” is not related in any way to the ability of a bead to bind a particular molecule or substance with any particular affinity, Mattoon et al. teach that in another embodiment, the solid support (including a bead) does not bind proteins such as a non-protein binding microtiter plate (also interpreted as non-targeting beads in solution that do not have specific binding affinity). Thus, based on the Examiner’s interpretation of the claim language, Mattoon et al. teach all of the limitations of the claims.
Regarding (b), as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Moreover, MPEP 2112.01(II) states that; "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. Applicants’ argument that the method as recited provides increased analyte capture efficiency for ultra-sensitive assays. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As an initial matter, the Examiner notes that instant claim 4 does not recite an “ultra-sensitive assay”; “an increase in analyte capture efficiency”; and/or what the analyte capture efficiency is compared to such that an “increase” is obtained (e.g., ELISA, standard microarrays, immunohistochemistry, etc.). Moreover, as discussed supra, Mattoon et al. teach all of the limitations of instant claim 4, including a solution comprising or derived from a liquid sample suspected of containing a target molecule (e.g., a biological fluid such as a serum sample, an extract, dilute solutions for spotting onto an array, etc.) and, thus, the method of Mattoon et al. will provide the same increase in analyte capture efficiency in ultra-sensitive assays as asserted by Applicant. 


Therefore, claims 4, 14-16, 29, 31-34 and 39-42 remain rejected.

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally 
be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/AMY M BUNKER/
Primary Examiner, Art Unit 1639